DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/17/2020 has been entered.
 
Status of Claims
Claim 14 has been amended.  Claims 1-19 are pending, of which claims 1-13, 16 and 18 are withdrawn from consideration at this time as being directed to a non-elected invention.  Claims 14, 15, 17 and 19 are readable upon the elected invention and are examined herein on the merits for patentability.

Response to Arguments


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14, 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robillard et al. (US 2008/0181847).
Robillard discloses two components which interact with each other to form a stable covalent bio-orthogonal bond. These components are of use in medical imaging and therapy, more particularly in targeted and pre-targeted imaging and therapy. According to a particular embodiment, the covalent bio-orthogonal bond is obtained by the Staudinger ligation, and each of the components of the invention comprise a reaction partner for the Staudinger ligation, i.e. a phosphine and an azide group, respectively (paragraphs 0016-17).
A particular embodiment of the present invention relates to imaging probes which comprise a "smart" or "responsive" contrast agent for MRI as detectable label and their use in the kits and methods of the present invention. More particularly, the present invention relates to an imaging probe comprising an imaging agent for MRI and a phosphine group, which can react with an azide in a Staudinger ligation, whereby a 
The invention provides an imaging probe comprising a secondary targeting moiety and a label whereby the imaging probe comprises as secondary targeting moiety at least one azide group or at least one phosphine group, the phosphine or azide groups being suitable reaction partners for the Staudinger ligation and the label being an imaging label suitable for imaging using classical techniques including MRI, X-ray, ultrasound and the like (paragraph 0027).
Using the method and compounds of the present invention, imaging probes can be rapidly excreted from the body, due to their small size, e.g. through the kidneys, and can provide the desired high tumor accumulation with relatively low non-target accumulation (paragraph 0050).
The general concept of pre-targeting is outlined for imaging in FIG. 3. A marker of interest is present on e.g. a cell surface of a certain diseased tissue. This marker is referred to as the "primary target". In a first pre-targeting step, a targeting probe binds via the primary targeting moiety to the primary target. The targeting probe also carries a secondary target, which will allow specific conjugation to the imaging probe. Optionally, once the targeting probe has reached the primary target and is bound to it, e.g. taking 24 hours to do so, a clearing agent can be used to remove excess targeting probe from the tissue, or organism, if natural clearance is not sufficient. In a second incubation step, e.g. 1-6 hours duration, the imaging probe, which provides the detectable label for the imaging modality, binds to the (pre)-bound targeting probe via its secondary targeting groups (paragraph 0070).

The methods and compounds of the present invention are used for targeted signal amplification and/or polyvalency installation. Herein a primary targeting moiety of the targeting probe is conjugated to a dendrimer, polymer or liposome containing multiple triphenylphosphine moieties. After receptor binding of the targeting probe through its primary targeting moiety, an imaging probe comprising an azide conjugated to one or more MRI contrast agents, e.g. Gd chelates, or to an ultrasound reporter, e.g. microbubble, is injected. Herein said contrast agents or microbubbles subsequent Staudinger ligation results in a high concentration of MRI contrast agent at the target tissue (paragraph 0116).
In another embodiment, an imaging probes comprising a phosphine group and a "smart" MRI contrast agent having low relaxivity and consequently low signal intensity, achieve a signal intensity upon reacting with an azide group present on a targeting probe. Such "smart" MRI imaging probes comprising a phosphine group, e.g. as secondary targeting moiety, have the general structure (2) including M = Gd.
Another embodiment of this aspect is shown in FIG. 4. A targeting probe comprising an azide group as secondary target is allowed to bind its target (2). Subsequently, the imaging probe consisting of a Gd-DOTA triphenylphosphine conjugate (1) is administered. In this conjugate, the two highlighted carboxylic acids block two water coordination places in the inner sphere of the Gd chelate complex, which leads to a low relaxivity of the construct. This can result in a low signal intensity in MRI. When the azide group of the targeting probe reacts with the triphenylphosphine moiety of the imaging probe, the traceless ligation results in the elimination of the appended carboxylic acids while conjugating the activated MRI probe to the target (3). The binding event thus makes two coordination places available for water, which leads to a signal increase upon binding. This allows MRI imaging of markers within a tissue, as component 1 and 2 diffuse fast within the interstitial space (paragraph 0126).
See also Example 6, wherein a primary targeting moiety is conjugated to a dendrimer or polymer containing multiple triphenylphosphine moieties. After binding of the primary targeting moiety to its primary target, e.g. a receptor, an azide conjugated to 
Accordingly, Robillard meets the limitations of the instant claims including providing a gadolinium contrast agent comprising a ligand containing a reactive group (azide or phosphine); providing a removable capture substrate comprising e.g. a polymeric film or other material to which capture molecules have been secured, the capture substrate containing capture molecules that spontaneously bioorthogonally bonds to the reactive group of the gadolinium contrast agent (corresponding phoshine or azide); administering the gadolinium contrast agent to a patient; conducting a magnetic resonance imaging procedure; sequestering the gadolinium contrast agent on the removable capture substrate, and removing the capture substrate from the patient.  It is noted that the various targeting probes of Robillard are interpreted to be within the scope of a “removable capture substrate,” as Robillard describes that the using the methods of the invention, the imaging probes can be rapidly excreted from the body, due to their small size, e.g. through the kidneys, and can provide the desired high tumor accumulation with relatively low non-target accumulation (see paragraph 0050), thus the sequestered contrast agents are “removable” and the step of “removing the capture .

Response to arguments	
Applicant argues that Robillard is directed to a method of retaining targeting moieties on a patient’s tissue, referencing Fig. 3 of Robillard.  Applicant asserts that this is the opposite of the claimed subject matter, which is directed to a way of removing an imaging element from a patient’s blood stream. 
Applicant’s arguments have been fully considered, but are not found to be persuasive.  It is respectfully submitted that the claims are broad with regard to the identity of the capture substrate and the process of the removal step.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  For example, the instant specification describes that the capture substrate can be, for example, a polymeric film, gel, web, fabric, foam, mesh or other material to which the capture molecules have been secured, or a combination of materials.  Robillard teaches that a targeting probe is conjugated to a dendrimer, polymer or liposome containing multiple triphenylphosphine moieties, as such meets the instant claim limitations.  The instant specification states that removal may be performed using intravenous catheters to the patient’s bloodstream in 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14, 15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Robillard et al. (US 2008/0181847) in view of Valliant et al. (US 2016/0346409).
Robillard teach two components which interact with each other to form a stable covalent bio-orthogonal bond. These components are of use in pre-targeted medical 
Robillard teaches that the Gd chelates react with a targeting moiety comprising a phosphine, rather than a cyclooctyne, as claimed in instant claim 19.
Valliant teaches novel ultrasound contrast agents are provided which are covalently linked to a bioorthogonal reactive group, and optionally further coupled to a corresponding bioorthogonal reactive group coupled with a targeting entity (abstract).  The targeting entity and contrast agent are each coupled or linked to a compound having a biorthogonal reactive group, e.g. a compound having a first biorthogonal reactive group and a compound having a second biorthogonal reactive group, respectively. The biorthogonal reactive groups react with one another to form a linkage, such as a covalent linkage, and thereby yield a biorthogonal complex. The reaction of biorthogonal reactive groups varies with each pair of biorthogonal reactive groups. Examples of biorthogonal reactive group pairs include tetrazine and transcyclooctene (TCO) reactive groups which react by an inverse-electron-demand Diels-Alder reaction, biorthogonal and with functionalized phosphine reactive groups (which react by a Staudinger ligation reaction), and azide and strained alkyne reactive groups (which react by a copper-free click reaction). Accordingly, examples of biorthogonal reactive compounds include, but are not limited to, the tetrazine: 4-(1,2,4,5-tetrazin-3-yl)phenyl)methanamine hydrochloride, and the transcyclooctene: (E)-cyclooct-4-enyl-2,5-dioxopyrrolidin-1-yl carbonate (TCO-NHS); the azide: 2,5-dioxopyrrolidin-1-yl 2-azidoacetate (or NHS-azide) and the phosphine: 4-(2,5-dioxopyrrolidin-1-yl) 1-methyl 2-(diphenylphosphino)terephthalate (or NHS-Phosphine), and the NHS-azide and the 
It would have been obvious to one of ordinary skill in the art at the time of the invention to one of ordinary skill in the art at the time of the invention to substitute an cyclooctyne for phosphine as a functionally equivalent biorthogonal reactive group to azide as taught in Robillard when the teaching of Robillard is taken in view of Valliant.  The Supreme Court in KSR International Co. v. Teleflex Inc., 550  U.S. ___, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  One such rationale includes the simple substitution of one known element for another to obtain predictable results.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  See MPEP 2143.  In the instant case, the substituted components and their functions were known in the art at the time of the instant invention.  For example, Valliant teaches suitable bioorthognal 

Response to arguments 
Applicant argues that Valliant has the same deficiencies as Robillard in that it teaches how to retain contrast agents on tissue as opposed to on a removable 
substrate, and the claims are not obvious over the combination of Robillard and Valliant. 
Applicant’s arguments have been fully considered, but are not found to be persuasive.  The Examiner’s response to Robillard is applied as above.  The Valliant reference is provided to demonstrate functionally equivalent biorthogonal reactions.

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928.  The examiner can normally be reached on Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LHS/
/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618